1
2
3
4
5
6
7                        UNITED STATES DISTRICT COURT
8                          EASTERN DISTRICT OF CALIFORNIA
9
10   ROY ABUEG,                      )        Case No.: 1:19-CV-0178 - LJO - JLT
                                     )
11              Plaintiff,           )        SCHEDULING ORDER (Fed. R. Civ. P. 16)
12           v.                      )
                                     )        Pleading Amendment Deadline: 8/30/2019
13   SAN JOAQUIN COMMUNITY HOSPITAL, )
     et al.,                         )        Discovery Deadlines:
14                                   )              Initial Disclosures: 6/3/2019
                Defendants.
                                     )              Non-Expert: 1/3/2020
15
                                     )              Expert: 1/31/2020
16                                                  Mid-Discovery Status Conference:
                                                    9/23/2019 at 8:30 a.m.
17
                                              Non-Dispositive Motion Deadlines:
18                                                  Filing: 2/4/2020
19                                                  Hearing: 3/3/2020

20                                            Dispositive Motion Deadlines:
                                                     Filing: 3/17/2020
21                                                   Hearing: 4/28/2020
22
                                              Pre-Trial Conference:
23                                                    6/23/2020 at 8:30 a.m.
                                                      Courtroom 4
24
                                              Trial:   9/8/2020 at 8:30 a.m.
25
                                                       Courtroom 4
26                                                     Jury trial: 6-8 days

27   I.   Date of Scheduling Conference
28        May 6, 2019.


                                          1
1    II.     Appearances of Counsel

2            Christopher Knauf appeared on behalf of Plaintiff.

3            Karen Ray appeared on behalf of Defendant.

4    III.    Magistrate Judge Consent:

5            Notice of Congested Docket and Court Policy of Trailing

6            Due to the District Judges’ heavy caseload, the adopted policy of the Fresno Division of the

7    Eastern District is to trail all civil cases. The parties are hereby notified that for a trial date set before a

8    District Judge, the parties will trail indefinitely behind any higher priority criminal or older civil case

9    set on the same date until a courtroom becomes available. The trial date will not be reset.

10           The Magistrate Judges’ availability is far more realistic and accommodating to parties than that

11   of the U.S. District Judges who carry the heaviest caseloads in the nation and who must prioritize

12   criminal and older civil cases over more recently filed civil cases. A United States Magistrate Judge

13   may conduct trials, including entry of final judgment, pursuant to 28 U.S.C. § 636(c), Federal Rule of

14   Civil Procedure 73, and Local Rule 305. Any appeal from a judgment entered by a United States

15   Magistrate Judge is taken directly to the United States Court of Appeal for the Ninth Circuit.

16           The Fresno Division of the Eastern District of California, whenever possible, is utilizing United

17   States Article III District Court Judges from throughout the nation as Visiting Judges. Pursuant to the

18   Local Rules, Appendix A, such reassignments will be random, and the parties will receive no advance

19   notice before their case is reassigned to an Article III District Court Judge from outside of the Eastern

20   District of California.

21           Therefore, the parties are directed to consider consenting to Magistrate Judge jurisdiction to

22   conduct all further proceedings, including trial. Within 10 days of the date of this order, counsel

23   SHALL file a consent/decline form (provided by the Court at the inception of this case) indicating

24   whether they will consent to the jurisdiction of the Magistrate Judge.

25   IV.     Pleading Amendment Deadline

26           Any requested pleading amendments are ordered to be filed, either through a stipulation or

27
28


                                                          2
1    motion to amend, no later than August 30, 2019.1

2    V.       Discovery Plan and Cut-Off Date

3             The parties are ordered to exchange the initial disclosures required by Fed. R. Civ. P. 26(a)(1)

4    on or before June 3, 2019.

5             The parties are ordered to complete all discovery pertaining to non-experts on or before

6    January 3, 2020, and all discovery pertaining to experts on or before January 31, 2020.

7             The parties are directed to disclose all expert witnesses2, in writing, on or before January 10,

8    2020, and to disclose all rebuttal experts on or before January 24, 2020. The written designation of

9    retained and non-retained experts shall be made pursuant to Fed. R. Civ. P. Rule 26(a)(2), (A), (B),

10   and (C) and shall include all information required thereunder. Failure to designate experts in

11   compliance with this order may result in the Court excluding the testimony or other evidence offered

12   through such experts that are not disclosed pursuant to this order.

13            The provisions of Fed. R. Civ. P. 26(b)(4) and (5) shall apply to all discovery relating to experts

14   and their opinions. Experts must be fully prepared to be examined on all subjects and opinions

15   included in the designation. Failure to comply will result in the imposition of sanctions, which may

16   include striking the expert designation and preclusion of expert testimony.

17            The provisions of Fed. R. Civ. P. 26(e) regarding a party's duty to timely supplement

18   disclosures and responses to discovery requests will be strictly enforced.

19            A mid-discovery status conference is scheduled for September 23, 2019 at 8:30 a.m. a.m.

20   before the Honorable Jennifer L. Thurston, U.S. Magistrate Judge, located at 510 19th Street,

21   Bakersfield, California. Counsel SHALL file a joint mid-discovery status conference report one week

22   before the conference. Counsel also SHALL lodge the status report via e-mail to

23   JLTorders@caed.uscourts.gov. The joint statement SHALL outline the discovery counsel have

24   completed and that which needs to be completed as well as any impediments to completing the

25
26            1
                The parties have stipulated that the plaintiff will no longer seek treble or punitive damages under the Unruh
27   Civil Rights Act or related to the negligence claim. The plaintiff will seek all other damages allowable under these
     claims. (Doc. 14) The Court accepts this stipulation.
              2
28              In the event an expert will offer opinions related to an independent medical or mental health evaluation, the
     examination SHALL occur sufficiently in advance of the disclosure deadline, so the expert’s report fully details the expert’s
     opinions in this regard.

                                                                3
1    discovery within the deadlines set forth in this order. Counsel may appear via teleconference by dialing

2    (888) 557-8511 and entering Access Code 1652736, provided the Magistrate Judge's Courtroom

3    Deputy Clerk receives a written notice of the intent to appear telephonically no later than five court

4    days before the noticed hearing date.

5    VI.     Pre-Trial Motion Schedule

6            All non-dispositive pre-trial motions, including any discovery motions3, shall be filed no later

7    than February 4, 20204 and heard on or before March 3, 2020. Non-dispositive motions are heard

8    before the Honorable Jennifer L. Thurston, United States Magistrate Judge at the United States

9    Courthouse in Bakersfield, California.

10           No motion to amend or stipulation to amend the case schedule will be entertained unless it

11   is filed at least one week before the first deadline the parties wish to extend. Likewise, no written

12   discovery motions shall be filed without the prior approval of the assigned Magistrate Judge. A party

13   with a discovery dispute must first confer with the opposing party in a good faith effort to resolve by

14   agreement the issues in dispute. If that good faith effort is unsuccessful, the moving party promptly

15   shall seek a telephonic hearing with all involved parties and the Magistrate Judge. It shall be the

16   obligation of the moving party to arrange and originate the conference call to the court. To schedule

17   this telephonic hearing, the parties are ordered to contact the Courtroom Deputy Clerk, Susan Hall, at

18   (661) 326-6620 or via email at SHall@caed.uscourts.gov. Counsel must comply with Local Rule 251

19   with respect to discovery disputes or the motion will be denied without prejudice and dropped

20   from the Court’s calendar.

21           Counsel may appear and argue non-dispositive motions via teleconference by dialing (888) 557-

22   8511 and entering Access Code 1652736, provided the Magistrate Judge's Courtroom Deputy Clerk

23   receives a written notice of the intent to appear telephonically no later than five court days before the

24   noticed hearing date.

25           All dispositive pre-trial motions shall be filed no later than March 17, 2020 and heard no later

26
27           3
                All discovery motions SHALL be brought timely. Any non-expert discovery motion SHALL be filed within
28   30 days of the close of non-expert discovery.
              4
                Non-dispositive motions related to non-expert discovery SHALL be filed within a reasonable time of discovery of
     the dispute, but in no event later than 30 days after the expiration of the non-expert discovery deadline.

                                                              4
1    than April 28, 2020, in Courtroom 4 at 8:30 a.m. before the Honorable Lawrence J. O'Neill, United

2    States District Court Judge. In scheduling such motions, counsel shall comply with Fed. R. Civ. P. 56

3    and Local Rules 230 and 260.

4    VII.   Motions for Summary Judgment or Summary Adjudication

5           At least 21 days before filing a motion for summary judgment or motion for summary

6    adjudication, the parties are ORDERED to meet, in person or by telephone, to confer about the issues

7    to be raised in the motion.

8           The purpose of the meeting shall be to: 1) avoid filing motions for summary judgment where a

9    question of fact exists; 2) determine whether the respondent agrees that the motion has merit in whole

10   or in part; 3) discuss whether issues can be resolved without the necessity of briefing; 4) narrow the

11   issues for review by the court; 5) explore the possibility of settlement before the parties incur the

12   expense of briefing a motion; and 6) to develop a joint statement of undisputed facts.

13          The moving party SHALL initiate the meeting and SHALL provide a complete, proposed

14   statement of undisputed facts at least five days before the conference. The finalized joint statement of

15   undisputed facts SHALL include all facts that the parties agree, for purposes of the motion, may be

16   deemed true. In addition to the requirements of Local Rule 260, the moving party shall file the joint

17   statement of undisputed facts.

18          In the notice of motion the moving party SHALL certify that the parties have met and conferred

19   as ordered above, or set forth a statement of good cause for the failure to meet and confer. Failure to

20   comply may result in the motion being stricken.

21   VIII. Pre-Trial Conference Date

22          June 23, 2020 at 8:30 a.m. in Courtroom 4 before Judge O'Neill.

23          The parties are ordered to file a Joint Pretrial Statement pursuant to Local Rule 281(a)(2).

24   The parties are further directed to submit a digital copy of their pretrial statement in Word format,

25   directly to Judge O'Neill's chambers, by email at LJOorders@caed.uscourts.gov.

26          Counsels' attention is directed to Rules 281 and 282 of the Local Rules of Practice for the

27   Eastern District of California, as to the obligations of counsel in preparing for the pre-trial conference.

28   The Court will insist upon strict compliance with those rules. In addition to the matters set forth in the


                                                        5
1    Local Rules the Joint Pretrial Statement shall include a Joint Statement of the case to be used by the

2    Court to explain the nature of the case to the jury during voir dire.

3    IX.    Trial Date

4           September 8, 2020 at 8:30 a.m. in Courtroom 4 before the Honorable Lawrence J. O'Neill,

5    United States District Court Judge.

6           A.      This is a jury trial.

7           B.      Counsels' Estimate of Trial Time: 6-8 days.

8           C.      Counsels' attention is directed to Local Rules of Practice for the Eastern District of

9    California, Rule 285.

10   X.     Settlement Conference

11          The parties will seek a settlement conference, if they agree one is likely to be fruitful.

12   XI.    Request for Bifurcation, Appointment of Special Master, or other

13          Techniques to Shorten Trial

14          Not applicable at this time.

15   XII.   Related Matters Pending

16          There are no pending related matters.

17   XIII. Compliance with Federal Procedure

18          All counsel are expected to familiarize themselves with the Federal Rules of Civil Procedure

19   and the Local Rules of Practice of the Eastern District of California, and to keep abreast of any

20   amendments thereto. The Court must insist upon compliance with these Rules if it is to efficiently

21   handle its increasing case load and sanctions will be imposed for failure to follow both the Federal

22   Rules of Civil Procedure and the Local Rules of Practice for the Eastern District of California.

23   XIV. Effect of this Order

24          The foregoing order represents the best estimate of the court and counsel as to the agenda most

25   suitable to dispose of this case. The trial date reserved is specifically reserved for this case. If the

26   parties determine at any time that the schedule outlined in this order cannot be met, counsel are ordered

27   to notify the court immediately of that fact so that adjustments may be made, either by stipulation or by

28   subsequent status conference.


                                                         6
1           The dates set in this order are firm and will not be modified absent a showing of good

2    cause even if the request to modify is made by stipulation. Stipulations extending the deadlines

3    contained herein will not be considered unless they are accompanied by affidavits or declarations,

4    and where appropriate attached exhibits, which establish good cause for granting the relief

5    requested.

6           Failure to comply with this order may result in the imposition of sanctions.

7
8    IT IS SO ORDERED.

9       Dated:    May 6, 2019                                 /s/ Jennifer L. Thurston
10                                                    UNITED STATES MAGISTRATE JUDGE

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                      7
